                                   THE LAW OFFICES OF
                               VINCENT J. MARTINELLI
                              ATTORNEY AND COUNSELOR AT LAW
                                      Executive Suites at The Park
                                 900 SOUTH AVENUE – 3rd FLOOR
                                    STATEN ISLAND, NY 10314
                                      TELEPHONE: (718) 667-0500
                                        VJMLAW@si.rr.com

ADMITTED IN NEW YORK
   AND NEW JERSEY
                                                                              June 2, 2020
      Via ECF

      USPO Alyssa Lopez
      147 Pierrepont Street
      Brooklyn, NY 11201

                                             Re:       United States v. Benjamin BiFalco
                                                       19-CR-444 (ILG)

      Dear USPO Lopez:

      Kindly accept this letter as defendant Benjamin BiFalco’s objections to the PSR
      forwarded to me on May 19, 2020.

            - Paragraph 8: “ … which indicates that the scheme was executed”. This
              sentence should be corrected to state the fact that the college team losing
              by less than 17 points indicates that the scheme was not executed by the
              players. In other words, and to be clearer, losing by more than 17 points
              would indicate the scheme was executed. The original sentence as
              written may confuse the Court.

            - Paragraph 8 and elsewhere within Offense Conduct Section of the
              PSR (Paragraphs 3 – 8): Notwithstanding the listed conversations that
              Mr. BiFalco had on December 12, 2018 and December 16, 2018 with
              Amato, Jr., Mr. BiFalco, in fact, never paid any players any money. In
              short, he was lying to Amato, Jr. about having already paid $7,500
              toward a $15,000 promise and inappropriately boasting to Amato, Jr.
              about having paid them half the money. As part of the proof on this
              issue, the Government has provided me with a Brady Letter confirming
              evidence that they have obtained which states that “one or more” of the
             players denied receiving any money.         Additionally, it is my
             understanding from the same Brady material provided and from
             conversations from AUSA Geddes about the Brady material that at least
             one or both of the other two players denied even discussing the game
             with Mr. BiFalco at all. Further, Mr. BiFalco denies having paid any
             players any money, whatsoever. 1

         - Offense Conduct Section: Mr. BiFalco denies having ever made any
           actual wagers on the game. 2 Additionally, the Government has not been
           able to identify any bets that Mr. BiFalco placed on the game as also per
           the Brady Letter provided by the Government. A paragraph should be
           added reflecting the issue that the game was not wagered in any way by
           anyone associated with this attempted scheme. In fact, the Government
           has information from other Amato, Jr. recorded conversations with other
           individuals that completely dismiss the purported scheme. The other
           recorded conversations of Amato, Jr. speaking with another individual
           state, “Ok, I wouldn’t trust the game I was telling you about” and “I’m
           not touching it personally”, a clear indication that no money was ever
           wagered.

Please call if you have any questions or concerns.


Very truly yours,
Vincent Martinelli
Vincent J. Martinelli

VJM/meb
CC:   AUSA Elizabeth Geddes (via email without attachments)
      US Probation Officer Alyssa Lopez (via email with attachments)




1
    See Plea Transcript at Pages 12-13.
2
    See Plea Transcript at Pages 12-13.
